DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2, and 6 have been amended.
Claims 4 and 8 have been cancelled.
Claims 1-3 and 5-7 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim 8 have been considered and are moot because the claim has been cancelled. 
Applicant’s arguments with respect to claims 1-6 and 8 have been considered but are moot because of the amendments to the claims.
Applicant’s arguments with respect to claim 7 have been considered but are moot because of the amendments to the claims.

Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, teaches, suggests, or renders obvious the claimed bus bar module structured and configured as claimed wherein the bus bar module comprises a second 
Previously cited Shimoda in view of Baek discloses a bus bar module including a second branch portion having however, the width of the second branch portion was not constant throughout a direction being perpendicular to both of a first direction and a thickness direction of the main line. Further, previously cited Shimoda in view of Baek discloses a width of the second branch portion being different than the width of a connection portion measured in the width direction. 
As applicant correctly and convincingly states in the response filed 04/01/2021, the further modification of Shimoda in view of Baek by Nishimura still fails to cure the deficiencies of the prior art on record to provide to the bus bar module a second branch portion wherein a constant width of the second branch portion is measured in the width direction, the width direction being perpendicular to both of a first direction and a thickness direction of the main line, and wherein the constant width of the second branch portion is the same as a width of a connection portion measured in the width direction.
Therefore, the references fail to teach or suggest the particulars of independent Claim 1 and it’s not obvious to modify these teachings to give the instant claimed invention. Thus, none of the prior art of the record appears to teach, suggest, or render obvious the invention of independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G.B./
Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729